Citation Nr: 0433654	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, amebic liver abscess with Hepatitis B and C, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran filed a Notice of 
Disagreement with the April 2001 rating in December 2001.  A 
Statement of the Case (SOC) was issued in June 2002 and the 
veteran submitted a VA Form 9 in July 2002.  

The Board notes that in July 2004, the RO issued a rating 
decision in which it was proposed that the disability rating 
for the veteran's service-connected postoperative residuals, 
amebic liver abscess with Hepatitis B and C, be decreased to 
0 percent.  However, no such decrease has been effected to 
date.  Thus, the veteran's disability rating currently 
remains at 20 percent.      


REMAND

The Board notes that the veteran participated in a hearing at 
the RO in September 2004 at which time he testified that he 
had undergone a VA examination about three weeks previously.  
The report of such an examination is not on file.  Clearly, 
the report of such an examination would be relevant to the 
issue currently before the Board and must be obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain the report of 
the VA examination that was conducted in 
either August or September 2004 in 
addition to reports of all treatment 
received by the veteran at the Jackson, 
VAMC since June 2004.  All records 
received must be associated with the 
claims folder.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the disorders of the 
digestive system.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
SSOC which covers all evidence received 
since issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his disability.  
An appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


